 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrince Manufacturing Company and Laborers LocalUnion No. 919 of the Laborers International Unionof North America, AFL-CIO, Petitioner. Case 14-RC-8737January 29, 1979DECISION AND DIRECTIONBY MEMBERS JENKINS, MURPHY. AND TRUESDALEPursuant to authority granted it under Section 3(b)of the National Labor Relations Act, as amended, athree-member panel has considered determinativechallenges in and objections to an election held Au-gust 18, 1978,' and the Regional Director's reportrecommending disposition of same. The Board hasreviewed the record in light of the Employer's excep-tions 2 and hereby adopts the Regional Director'sfindings and recommendations.'DIRECTIONIt is hereby directed that, as part of the investiga-tion to ascertain a representative for the purpose ofcollective bargaining with the Employer, the Region-al Director for Region 14 shall, pursuant to theBoard's Rules and Regulations, Series 8, as amended,within 10 days from the date of this Decision andDirection, open and count the ballots of Mike Hultz,Carlton Schlotterbeck, Tom Sheffield, and CharlesWebb. Thereafter, the Regional Director shall pre-pare and cause to be served on the parties a revisedtally of ballots including therein the count of theabove-mentioned ballots and, based thereon, issuethe appropriate certification.The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was 9 for and 5 against the Petitioner:there were 5 challenged ballots.2 In the absence of exceptions, we adopt, proforma, the Regional Direc-tor's recommendations that the challenges to the ballots of Mike Ilultz.Carlton Schlotterbeck, Tom Sheffield, and Charles Webb be overruled andtheir ballots opened and counted, and his approval of the parties' stipulationthat the challenge to the ballot of Richard Goellner be sustained.In adopting the Regional Director's recommendation that Objection 3be overruled, we rely on te Board's recent decision in Hickorv Springs Man-ufacturing Company. 239 NLRB No. 103 (1978). in which we held thatthreats of possible violence in the event of a future strike are not objectiona-ble where "they did not relate to a possible strike before the election butwere made wholly in reference to some unspecified time in the future afrerPetitioner became the employees' bargaining representative and a strike wascalled." Our dissenting colleague's contrary views were fully considered andrejected by a Board majority in Hickory Springs, sura. and no useful pur-pose is served by reiterating the Board's full rationale here. We note. how-ever, that Provincial House, Inc., 209 NLRB 215 (1974), on which our col-league relies, was expressly overruled in Hickory Springs. Accordingly, forthe reasons stated in that decision, we find that the Employer's exceptions tothe Regional Director's recommended disposition of the Employer's Objec-tion 3 raise no material issues of fact r law warranting reversal of hisrecommendation or requiring a hearing.240 NLRB No. 48MEMBER MURPHY. dissenting in part:Contrary to my colleagues and the Regional Direc-tor, I would direct a hearing as to the Employer'sObjection 3.In this objection the Employer alleged, inter alia,that the Petitioner told its observer that "employeescould do anything" if a strike occurred, "includingknocking windows out of cars and pushing peoplearound who tried to break the Union and go througha picket line." In his sworn statement submitted tothe Regional Director during the course of the inves-tigation of this objection, the observer stated that thePetitioner's business representative said at a unionmeeting that the Employer "could not hire replace-ments if the employees went on strike," and that if itdid, "there were ways to keep replacements fromcrossing" the picket line, "like sticks and bricks." Thebusiness representative denied making the remarksattributed to him.Subsequently, the observer contacted the Board'sRegional Office and was advised that in the event ofa strike an employer has the right to hire replace-ments, and that it would be unlawful for a union toauthorize violence on a picket line. The Employer, inmeetings with employees and in a letter to employeesprior to the election, made similar statements, as tothe law regarding strike replacements and picket re-placements and picket line violence.The Regional Director found that assuming thebusiness representaive made the statements in ques-tion "the Employer, in its meetings and letter to em-ployees effectively corrected such alleged misstate-ments: they were capable of being evaluated, andwere in fact evaluated by employees, and could nothave any substantial effect on the election." The Re-gional Director further concluded that "consideringsuch alleged statements as possible threats againstemployees ...such conduct is not so related to theelection as to have had a probable effect upon theemployees' actions at the polls, and does not, there-fore, constitute a basis upon which the election maybe set aside," citing The Great Atlantic and PacificTea Company, 177 NLRB 942 (1969).The statement that a union will "use ways likesticks and bricks" to prevent strike replacementsfrom crossing a picket line is not a mere misstate-ment of law but is a clear threat to engage in violencein the event of a strike. Consequently, evidence thatthe employee to whom the threat was made was lateradvised that such conduct would be unlawful is im-material, for a threat made by an agent of the Unioncannot be effectively disavowed by either the Em-ployer or a Board agent.The question then becomes whether the threat, ifmade, was sufficient to warrant setting aside the elec- PRINCE MANUFACTURING COMPANY389tion. I find that it was. As I stated in my partialdissent in Hickory Springs Manufacturing Company.239 NLRB No. 103 (1978), quoting Provincial House,Inc., 209 NLRB 215 (1974). statements of this typeconstitutea clear threat of forcible union reprisals againstanyone who crossed a picket line established bythe Union, thus creating an impression that theUnion would resort to whatever means lawfulor unlawful- might be required effectively toexercise its power over employees. We do notbelieve that threats of this kind of raw exerciseof power are consistent with the atmospherenecessary for the conduct of a fair election.4 The majont, opoin n nIli:i:Ar Srin:X. s upra. :o'erruilcd Pr,n imfldHouse erroneously I adhere It( mn partlcal dssent in Iti, A,,r, .pring,Additionally, in this case, as in Hickorv Springs,there is no indication that the Union's misconductwould be restricted to any specific time or occur onlyif the Union won the election. As I emphasized in myopinion in that case, threats of picket line violencehave a spillover effect, inasmuch asemployees will assume that a union which iswilling to assault employees with respect tocrossing the picket line would also be willing toengage in such assaults with respect to any con-duct which the Union finds is contrary to itsinterest, including opposing it in the election.Accordingly, I would remand this proceeding for ahearing to ascertain whether or not Petitioner's busi-ness representative made statements indicating thatthe Union would engage in violence to prevent strikereplacements from crossing the picket line in theevent of a strike.